OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1324 4th Avenue, Suite 2144 Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1324 4th Avenue, Suite 2144Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end:September 30, 2011 Date of reporting period: June 30, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. PORTFOLIO OF INVESTMENTS The Elite Income Fund June 30, 2011 (unaudited) Bonds 89.4 % Par Value U.S. Government/Agencies Notes and Bonds 19.2% Maturity Coupon Market Value (HUD) Housing Urban Development 08/01/11 % Tennessee Valley Authority 05/23/12 % Fannie Mae 07/30/12 % U.S. Treasury Note 01/31/13 % Tennessee Valley Authority 08/01/13 % PEFCO 08/15/13 % PEFCO 10/15/14 % U.S. Treasury Note 03/31/15 % Fannie Mae 02/25/18 % Fannie Mae 03/01/22 % U.S. Treasury Bond 08/15/23 % U.S. Treasury Note Inflation Protection Security 01/15/25 % U.S. Treasury Bond 02/15/26 % U.S. Treasury Bond 11/15/28 % Fannie Mae 10/25/32 % Tennessee Valley Authority 07/15/45 % Total U.S. Government/Agencies Notes and Bonds Securitized /Asset Backed Bonds 15.2% Province of Manitoba 02/15/12 % BMW Vehicle Lease Trust 03/15/12 % CNH Equipment Trust 11/15/12 % AEP Texas Central 07/01/13 % CNH Equipment Trust 12/16/13 % Mercedes Benz Auto Receivables Trust 01/15/14 % CARAT (2007-3) 03/17/14 % Province of Manitoba 04/28/14 % Province of Ontario 02/05/15 % Massachusetts RRB Special Purpose Trust 03/15/15 % Province of Nova Scotia 07/21/15 % FPL Recovery Funding LLC 08/01/15 % GNMA (552372) 02/15/17 % FPL Recovery Funding LLC 08/01/17 % GNMA (577742) 09/15/17 % RSB Bondco LLC 04/01/18 % Freddie Mac (2962 YE) 09/15/18 % GNMA (605079) 03/15/19 % FHLMC Pool 11/01/25 % Freddie Mac (FHR 1963 Z) 01/15/27 % Fannie Mae (633012) 02/01/32 % Fannie Mae (2002-93 A1) 03/25/32 % GNMA (G2SF Pool 3556) 05/20/34 % Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 1.0% Freeport MC C&G 04/01/17 % Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Capital Goods 0.6% General Electric Co 02/01/13 % Total Corporate Bonds Industrial - Capital Goods Corporate Bonds Industrial - Communications 5.9% Qwest Corporation 03/15/12 % Rogers Communications Inc 03/01/14 % Qwest Corporation 10/01/14 % Qwest Corporation 05/01/16 % Motorola Inc. 11/15/17 % GTE Corporation 04/15/18 % Frontier Communications Corp 03/15/19 % Motorola Inc. 09/01/25 % Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 1.3% Ford Motor Credit Co LLC 10/01/14 % Service Corp. International 06/15/17 % Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 4.4% Domtar Corp. 06/01/17 % Altria Group, Inc. 11/10/18 % Archer Daniels Midlands Co 03/15/27 % Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 6.3% Valero Logistics Co 07/15/12 % Petrobras International Fin Co 09/15/14 % El Paso Pipeline Partners 11/15/15 % Anadarko Petroleum Corp 09/15/16 % Denbury Resource Inc 08/15/19 % NV Energy Inc. 11/15/20 % Mobil Corp. 08/15/21 % Total Corporate Bonds Industrial - Energy PORTFOLIO OF INVESTMENTS The Elite Income Fund June 30, 2011 (unaudited) Par Value Corporate Bonds Industrial - Transportation 2.2% Maturity Coupon Market Value BNSF Funding Trust (a) 12/15/55 % Kansas City Southern RY 06/01/15 % Total Corporate Bonds Industrial - Transportation Corporate Bonds Industrial - Technology 2.2% Xerox Corp 08/15/11 % Avnet Inc. 09/01/15 % Total Corporate Bonds Industrial - Technology Corporate Bonds Utilities - Electric7.8% Oncor Electric Delivery Co 05/01/12 % Southern Power Co 07/15/12 % Ameren Corp. Illinois 12/15/13 % Ameren Corp. 05/15/14 % Sempra Energy 06/01/16 % Centerpoint Energy Houston Electric LLC 07/01/23 % Total Corporate Bonds Utilities - Electric Corporate Bonds Utilities - Natural Gas 6.3% Kaneb Pipeline 06/01/13 % Energy Transfer Partners Co 07/01/13 % Enterprise Products Oper Co 01/31/14 % TGT/Boardwalk Pipeline LLC 06/01/18 % Enterprise Products Oper Co 08/01/66 % Total Corporate Bonds Utilities - Natural Gas Corporate Bonds Finance - Banking 9.3% State Street Corp. 04/30/12 % Household Financial Co 11/27/12 % Wachovia Corp. 08/01/13 % Zions Bancorp. 09/23/14 % Citigroup Inc. 10/15/14 % Ford Credit Auto Owners Trust 11/15/14 % PNC Funding Corp. 09/21/15 % Bank of America Corp (b) 12/18/28 % Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance 3.0% John Deere Capital Corp 06/19/12 % InterAmerican Development Bank 10/22/12 % SLM Corp. 10/01/13 % Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - Insurance 1.7% C.N.A. Financial/ Continental Corp. 08/15/12 % Total Corporate Bonds Finance - Insurance Corporate Bonds Finance - REIT's 3.0% United Domestic Realty Inc 01/15/15 % Senior Housing Properties Trust 01/15/16 % Biomed Realty LP 04/15/16 % Digital Realty Trust LP 03/15/21 % Total Corporate Bonds Finance - REIT's Total Value of Bonds (Cost $19,100,951) Shares Common Stock 5.9% BP PLC ADR Citigroup Capital Preferred (a) Merck & Co Inc Microsoft Corp Southern Copper Total Common Stock (Cost $1,260,332) Short Term Investments 3.5% U.S. Treasury Bill 0.153% Due 5/3/2012 (c) PNC Bank Money Market 0.050% (c) Total Short Term Investments (Cost $764,576) Total Investments (Cost $21,346,083) 98.8% Other Assets Less Liabilities 1.2% NET ASSETS 100.0% At June 30, 2011, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $21,346,083 is: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a)Variable rate security; Interst rate shown is the rate in effect as of June 30, 2011. (b)Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at June 30, 2011.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (c) Represents 7 day effective yield as of June 30, 2011. PORTFOLIO OF INVESTMENTS The Elite Growth & Income Fund June 30, 2011 (unaudited) Shares Market Value Common Stock 99.9% Basic Industries 23.0% Cameco Corp. $ Freeport-McMoran Copper (b) Market Vector Jr. Gold* (b) SPDR Gold Trust* Newmont Mining Corp (b) Seabridge Gold Inc* (b) Total Basic Industries Business Services 14.4% Google Inc. Cl A* Mastercard Inc. Cl A Microsoft Corp Visa Inc Cl A (b) Total Business Services Consumer Goods & Services 10.4% Apple Inc.* General Motors Co* Whirlpool Corp Total Consumer Goods & Services Energy 15.1% Anadarko Petroleum Corp BP PLC ADR Clean Energy Fuels Corp* (b) Petrohawk Energy Corp* (a) Total Energy Financial & Insurance 14.8% Goldman Sachs Group Inc. Hartford Financial Svcs Grp Inc. JP Morgan Chase & Co. Lincoln National Corp Seabright Holdings Inc. Total Financial & Insurance Health Care - Pharmaceuticals 17.6 Abbott Laboratories Inc. Dendreon Corp* (a) Medco Health Solutions Inc* (b) Merck & Co Inc. Teva Pharmaceutical Inds Ltd (b) Total Health Care - Pharmaceuticals Health Care - Miscellaneous 4.6% Agenus Inc.* (b) Total Health Care - Miscellaneous Total Value of Common Stock $ (Cost $ 39,836,051) Shares Market Value Short-Term Investments 16.3% Institutional Money Mkt Trust 0.14% (c ) (d) PNC Bank Money Market 0.05% (d) Total Value Of Short-Term Investments (Cost $7,157,589) Total Investments in Securities (Cost $46,993,640) % Liabilities in excess of other assets -16.2 % ) Net Assets % $ At June 30, 2011, unrealized appreciation of securities, including written options, for Federal Income Tax purposes based on cost of $46,638,291, is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Schedule of Call Options Written Contracts June 30, 2011 Petrohawk Energy Corp Call 12/17/11$26 $ ) DendreonCorp Call 1/21/12$35 ) Total Call Options Written - -1.0 % $ ) (Premiums received $355,349) *Non-income producing (a) All or a portion of the security is pledged as collateral for options written (b) All or a portion of this security was on loan at June 30, 2011.The value of securities on loan at June 30, 2011 was $6,797,712. (c) This security was purchased with cash collateral received for securities on loan at June 30, 2011. (d) Represents 7 day effective yield as of June 30, 2011. Item 2. Controls and Procedures. (a)Based on their evaluation of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) as of a date within 90 days of the filing date of this report, the registrant’s principal executive officer and principal financial officer have concluded that such disclosure controls and procedures are reasonably designed and are operating effectively to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to them by others within those entities, particularly during the period in which this report is being prepared, and that such information is recorded, processed, summarized, and reported on a timely basis. (b)There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)):Attached hereto SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Elite Group of Mutual Funds By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date August 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date August 15, 2011 By (Signature and Title)* /s/ John W. Meisenbach John W. Meisenbach, Treasurer Date August 15, 2011 * Print the name and title of each signing officer under his or her signature.
